Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species III, as disclosed by Fig. 12, in the reply filed on August 18, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 14 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Collins, III et al. (US 2002/0185965; hereinafter, Collins).
Regarding claim 1, Collins discloses a light emitting diode (LED) device (Fig. 3, ¶ [0016]), comprising: 
an LED (Fig. 3, ¶ [0016]: “An LED coated with phosphor”) at least partially embedded in a matrix material 12 (Fig. 3, ¶ [0016]), wherein the outer surface of said matrix material 12 (Fig. terminals 26 and inner surfaces of the LED are uncovered by the phosphor encapsulant 12). 
Regarding claims 2-4, Collins further discloses: 
wherein said matrix material comprises an encapsulant (¶ [0020]: “transparent encapsulating materials”); and
wherein said matrix material comprises epoxy or silicone (¶ [0020]: “silicone gel”); and
wherein said matrix material comprises a conversion material (¶ [0020]: “phosphor materials”). 
Regarding claim 14, Collins discloses a light emitting diode (LED) device (Fig. 3, ¶ [0016]), comprising: 
an LED (Fig. 3, ¶ [0016]: “An LED coated with phosphor”) comprising positive and negative terminals 26 (Fig. 3) on the same surface of said semiconductor layers (Fig. 3) and coplanar with each other (Fig. 3), said LED emitting light in response to an electrical signal applied to said terminals (¶ [0016]); and 
a matrix material  12 (Fig. 3, ¶ [0016]) covering surfaces of said LED (Fig. 3, ¶ [0016]),
wherein the outer surfaces of said matrix material 12 (Fig. 3) comprises a plurality of planar surfaces (Fig. 3), with an exposed portion of each of said terminals 26 (Fig. 3) being uncovered by said matrix material 12 (Fig. 3, ¶ [0016]-[0020]).
Regarding claims 18-20, Collins further discloses: 
wherein said matrix material comprises an encapsulant (¶ [0020]: “transparent encapsulating materials”); and

wherein said matrix material comprises a conversion material (¶ [0020]: “phosphor materials”). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-6, 8-13 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 2002/0185965; as cited above), as applied to claims 1 and 14, and further in view of West et al. (US 2002/0163808; hereinafter, West).
Regarding claims 5 and 6, Collins discloses the LED device of claim 1, as set forth above, but does not disclose: wherein said matrix material is substantially cube-shaped; and wherein said LED is substantially square shaped.  However, West discloses an LED chip 52 (Fig. 4), wherein the LED chip 52 may have a number of shapes, including pyramid, cube, rectangular solid or hemisphere (¶ [0038]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the matrix material with a substantially cube-shape and form the LED substantially squared shaped, because such a modification would have been considered a substitution of art recognized equivalent structures.  

Regarding claims 8 and 9, Collins discloses a light emitting diode (LED) device (Fig. 3, ¶ [0016]), comprising: 

Thus, Collins discloses all the limitations of claims 8 and 9 with the exception of disclosing wherein said matrix material is cube-shaped and wherein said LED is substantially square-shaped.  West discloses an LED chip 52 (Fig. 4), wherein the LED chip 52 may have a number of shapes, including pyramid, cube, rectangular solid or hemisphere (¶ [0038]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the matrix material with a substantially cube-shape and form said LED substantially square-shaped, because such a modification would have been considered a substitution of art recognized equivalent structures.  
Regarding claims 11-13, Collins further discloses: 
wherein said matrix material comprises an encapsulant (¶ [0020]: “transparent encapsulating materials”); and
wherein said matrix material comprises epoxy or silicone (¶ [0020]: “silicone gel”); and
wherein said matrix material comprises a conversion material (¶ [0020]: “phosphor materials”).
 
Regarding claims 15 and 16, Collins discloses the LED device of claim 14, as set forth above, but does not disclose: wherein said matrix material is substantially cube-shaped; and wherein said LED is substantially square shaped.  However, West discloses an LED chip 52 (Fig. 4), wherein the LED chip 52 may have a number of shapes, including pyramid, cube, rectangular solid or hemisphere (¶ [0038]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the matrix material with a substantially cube-shape and form the LED substantially squared shaped, because such a modification would have been considered a substitution of art recognized equivalent structures.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829